Exhibit 99.1 For ReleaseImmediate Contacts(News Media) Tony Zehnder, Corporate Communications 312.396.7086 (Investors) Scott Galovic, Investor Relations 317.817.3228 Conseco, Inc. Announces Completion of Public Offering of Common Stock Carmel, Ind., December 22, 2009 – Conseco, Inc. (the “Company”) (NYSE:CNO) announced today that it has completed its previously announced public offering.In the public offering Conseco issued and sold 49,500,000 shares of its common stock at a public offering price of $4.75 per share, including 4,500,000 shares issued and sold to the underwriters to cover over-allotments.The net proceeds to the Company from this offering, after deducting underwriting commissions and discounts and estimated offering expenses, totaled approximately $222.7 million.The Company used approximately $161.4 million of the net proceeds from the offering to reduce its indebtedness under its senior credit agreement and the remaining net proceeds will be used by the Company for general corporate purposes. Morgan Stanley & Co. Incorporated acted as bookrunning manager and Credit Suisse Securities (USA) LLC, FBR Capital Markets & Co. and Macquarie Capital (USA) Inc. acted as co-managers.Copies of the final prospectus relating to these securities may be obtained from Morgan Stanley & Co. Incorporated, at180 Varick Street, 2nd Floor, New York, New York 10014, Attention: Prospectus Department, Toll-Free (866) 718-1649 or by emailing prospectus@morganstanley.com. This announcement shall not constitute an offer to sell or the solicitation of an offer to buy any securities of the Company, nor shall there be any sale of securities in any state or jurisdiction in which such an offer, solicitation or sale would be unlawful prior to registration or qualification under the securities laws of any such state or jurisdiction. - more - Conseco December 22, 2009 About
